The evidence in this case shows that, at the time the application for the insurance was made, the insured was afflicted with the fatal malady which caused his death. The application contained the stipulation that the policy should not be binding unless upon its date and delivery the insured was in sound health. I think that the judgment is correct because of this provision in the application and receipt given to the insured. If the stipulation had been in the policy alone, liability under the policy could have been avoided only by reason of a condition of health which arose between the time of the application and the date and delivery of the policy. Interstate Life  Accident Ins. Co. v. McMahon,50 Ga. App. 543 (supra); National Life  Accident Ins. Co. v.Mullen, 64 Ga. App. 24 (12 S.E.2d 363); National Life Accident Ins. Co. v. Francis, 53 Ga. App. 249
(185 S.E. 366); National Life  Accident Ins. Co. v. Williams,53 Ga. App. 677 (supra).